Per Curiam.

Under Kempf Surgical Appliances, Inc. v. Tracy, we grant Maxxim’s motion to remand this matter to the BTA for it to rule on whether the equipment supplements impaired functions of the human body or aids human perambulation. We note that Maxxim had conceded that this equipment does not support weakened or non-functioning parts of the human body.
Furthermore, we reserve judgment on whether R.C. 4121.44(F) relieves Maxxim from collecting the sales tax when the Bureau of Workers’ Compensation pays for the equipment for Maxxim’s customers.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.